Citation Nr: 1224440	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits, to include special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to July 1946.  He died in July 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was most recently remanded by the Board in August 2011 to ensure compliance with an earlier Board Remand in July 2010.  Review of the record reflects substantial compliance with the Board's August 2011 Remand directives with respect to the issue adjudicated herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further observes that, in asserting entitlement to accrued benefits, the appellant has contended that she should have received the monthly disability benefits check due to the Veteran for the month of July 2007 when he passed away.  See September 2007 statement.  A review of the claims file indicates that a payment in the amount of $2610.00 was paid to the appellant in April 2008.  Therefore, it appears that the appellant did receive compensation for the last month that the Veteran was alive.  However, if this is not the case, the appellant is hereby notified that she should contact the RO about this issue.

As discussed in detail in the Remand that follows the decision below, it appears that at the time of his death in July 2007, the Veteran had a pending claim for SMC based on the need for regular aid and attendance of another person.  Therefore, the Board has characterized the issues as set forth on the title page.

The issue of entitlement to accrued benefits, to SMC based on the need for regular aid and attendance of another person, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2007, at the age of 83 from chronic kidney disease due to or as a consequence of hypertension.

2.  At the time of the Veteran's death, service connection had been established for bilateral hearing loss, evaluated as 90% disabling; posttraumatic stress disorder (PTSD), evaluated as 30% disabling; and tinnitus, evaluated as 10% disabling.

3.  The Veteran's chronic kidney disease and hypertension were unrelated to his active duty or to any incident therein.

4.  The Veteran's service-connected bilateral hearing loss, PTSD, and tinnitus did not cause his death or contribute materially or substantially to the cause of his death.  

CONCLUSIONS OF LAW

1.  Chronic kidney disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Hypertension was not incurred or aggravated in service and was not proximately due to, or the result of, the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  The United States Court of Appeals for Veterans Claims (Court) has held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

Here, a pre-decisional notice letter in August 2007 complied with VA's duty to notify the appellant with regards to the issue of entitlement to service connection for the cause of the Veteran's death.  Specifically, this letter apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  

Pursuant to the Board's July 2010 Remand, a notice letter dated in August 2010 informed the appellant that, at the time of his death, the Veteran was service connected for bilateral hearing loss, PTSD, and tinnitus.  That correspondence also provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as information and evidence necessary to support the cause of death claim based on a disorder not yet service-connected.  Hupp at 352.  In addition, it notified the appellant of the criteria for assigning an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the applicable issue on appeal and issuance of supplemental statements of the case in March 2011 and May 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and secured a medical opinion in furtherance of the appellant's claim.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

A pertinent VA opinion with respect to the issue on appeal was obtained in August 2010 with addendums in October 2010 and October 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion with its addendums obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the written statements of the appellant, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue adjudicated herein [entitlement to service connection for the cause of the Veteran's death] has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The appellant contends that the Veteran's service-connected PTSD caused or aggravated his hypertension, which contributed to his death.  See, e.g., December 2007 notice of disagreement.

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  

Service connection may be established for a current disability in several ways.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Certain chronic diseases (e.g., hypertension) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  
Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Here, the Veteran's STRs show no treatment for, or diagnosis of, chronic kidney disease or hypertension.  His July 1946 discharge separation revealed blood pressure of 126/74.  Indeed, the appellant does not contend that the Veteran incurred chronic kidney disease or hypertension in service.  Rather, her contentions have been that the Veteran's hypertension was secondary to the service-connected PTSD.  

According to post-service medical records, the earliest treatment record showing a diagnosis of hypertension is dated in June 1988.  None of the records showing treatment for hypertension indicate that it was caused or aggravated by the Veteran's service-connected PTSD.  A record dated in August 2001 reveals that the Veteran had low blood pressures.  Records beginning in March 2002 show that the Veteran had renal sufficiency.  In September 2003, the Veteran was diagnosed with hypertensive nephropathy.  A record dated in September 2004 indicates that the Veteran's chronic kidney disease was secondary to his hypertensive nephropathy.  The Veteran's blood pressure was shown to be reasonably controlled in July 2005.  In February 2006, he was opined to have chronic kidney disease secondary to hypertension with good blood pressure control.  His blood pressure was again shown to be in good control in February 2007.  Treatment records pertaining to the Veteran's chronic kidney disease clearly establish that it was secondary to his hypertension.  The Board observes that the Veteran's voluminous treatment records prior to his death did not show exacerbations of his PTSD.  

The Veteran was hospitalized in July 2007 with persistent back pain and dysuria.  He subsequently died on July [redacted], 2007.  The immediate cause of death listed on the certificate of death was chronic kidney disease, with hypertension being listed as a contributing cause.  

A letter from S.N., M.D. dated in October 2007 shows that the Veteran had longstanding hypertension with secondary complications of coronary heart disease and cerebrovascular disease.  He understood that the Veteran suffered from PTSD related to his military service.  Even though the Veteran's hypertension was not likely a direct result of his PTSD, he felt that the Veteran's hypertension and secondary complications could have been exacerbated by the PTSD.  No rationale for the opinion was provided.

A letter from D.S., M.D. dated in November 2008 shows that he treated the Veteran for several medical problems including hypertension, hyponatremia and chronic kidney disease.  He opined that the Veteran's hypertension was a significant factor in many of his medical problems that ultimately led to his death in July 2007.  It was also possible that the Veteran's PTSD might have lead, in part, to his hypertension.  Dr. D.S. also failed to provide a rationale for his opinion.  

The appellant also submitted an opinion from P.F., M.D. dated in November 2008.  Dr. P.F. noted that the Veteran had multiple medical problems, including a history of hypertension, chronic kidney disease, coronary artery disease, chronic obstructive lung disease, complete heart block with a permanent pacemaker, peripheral vascular disease, seizure disorder, and PTSD.  It was his opinion that the Veteran's PTSD played a major role in causing his hypertension.  In turn, the Veteran's hypertension was a major factor in causing his other significant medical problems, including chronic kidney disease, kidney failure, and advanced vascular disease, which ultimately led to his demise.  Although the Veteran's medical records from Dr. P.F. have been obtained in support of the opinion, no rationale was provided.  Dr. P.F. issued an identical opinion in April 2010.  

A VA medical opinion was obtained in August 2010.  After reviewing the records, the examiner opined that the Veteran's PTSD, tinnitus, and hearing loss did not cause his hypertension and subsequent kidney disease and death.  The opinion was based on the fact that the Veteran's psychological status was very stable on Zoloft.  The Veteran had been seen over the past five years by his primary care physician only, and there was documentation that the Veteran's depression was well-controlled on Zoloft.  There were no medication changes, which would reveal uncontrolled PTSD or depression.  The Veteran was not seen by a mental health clinic over the past five years, which would state his depression or PTSD was unstable and problematic.  Due to the stability of the Veteran's PTSD, the examiner did not believe that his hypertension and subsequent death were caused by the service-connected PTSD.  An addendum opinion was obtained in October 2010.  The examiner did not believe that the Veteran's hearing loss and tinnitus led to hypertension, which led to chronic kidney disease.  It was less than a 50 percent probability--it was less as likely as not that his tinnitus and decreased hearing acuity led to his hypertension.  The Veteran at 83 had well-controlled hypertension.  He had over 20 medical illnesses, which led to his ultimate death.

Following the Board's August 2011 Remand, another addendum opinion was obtained in October 2011.  The examiner noted that, in reviewing the Veteran's records, he had many problems that included hypertension, stage four chronic kidney disease, coronary artery disease requiring stenting of the right coronary artery, hyperlipidema, left carotid endarterectomy, complete heart block, pacemaker insertion, peripheral vascular disease, anemia, cerebrovascular disease, dementia with confusion, syndrome of inappropriate antidiuretic hormone (ADH) with hyponatremia, hearing loss, gouty arthritis, prostate cancer, and seizure disorder.  The examiner also reviewed the opinions of Drs. S.N., D.S. and P.F; those opinions suggested that the Veteran's PTSD was responsible for his hypertension.  The examiner noted having reviewed that issue many times in the past and explained that, although there were some interesting research studies that have been done in the past, he (the examiner) could find nothing in the literature that confirmed an etiological relationship between the Veteran's PTSD and his hypertension.  Of interest was that the Veteran was not hypertensive in service.  Unfortunately, the elderly Veteran had multiple reasons for his progressive deterioration and subsequent death.  It was less likely than not that PTSD, hearing loss, and tinnitus led to hypertension.  It was also less likely than not that the Veteran's hypertension and chronic kidney disease were etiologically linked to his active duty service.  

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Initially, the Board finds the Veteran's chronic kidney disease and hypertension were not related to his military service.  His STRs show no incurrence of an injury or disease to his kidneys or cardiovascular system.  As noted above, his blood pressure was 126/74 at discharge from service.  The medical evidence of record fails to show that chronic kidney disease or hypertension was related to his military service.  The only medical opinion of record, the October 2011 addendum, indicates that there was no etiological relationship between the Veteran's service and his hypertension and chronic kidney disease.  That opinion is uncontradicted.  

In this case, hypertension was not shown until at least 1988, while chronic kidney disease was not shown until several years later.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition) & Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with hypertension (to include in particular elevated blood pressure readings) and chronic kidney disease for at least four decades between the period of active service and the first documented diagnosis of hypertension in 1988 is itself evidence which tends to show that hypertension and chronic kidney disease did not have their onset in service or for many years thereafter.  

Additionally, the evidence does not show that hypertension was manifested to a degree of 10 percent or more within discharge from service.  38 C.F.R. §§ 3.307, 3.309.

In sum, the evidence of record does not indicate that the Veteran's chronic kidney disease and hypertension were related to his service.  Indeed, the appellant herself has not indicated that the Veteran's hypertension or chronic kidney disease were related to his military service.  Rather, her contentions have been that the Veteran's hypertension was related to his service-connected PTSD.

In this case, the evidence fails to show any such etiological relationship.  The August 2010 VA opinion and October 2011 addendum indicate that the Veteran's hypertension was not the result of his PTSD.  The examiner's opinions were based upon a review of the evidence and review of pertinent medical literature.  As explained by the examiner, there was nothing found in the medical literature that confirmed an etiological relationship between the Veteran's PTSD and his hypertension.  The examiner also referred to the Veteran's medical records showing that Veteran's PTSD or depression was well-controlled.  Moreover, in reviewing the Veteran's copious post-service treatment records, there is no indication in any such records that his PTSD either caused or aggravated his hypertension.  As discussed by the VA examiner, the Veteran's records show that his PTSD was well-controlled.  Additionally, the Veteran's treatment records for his hypertension also indicate that it was well-controlled as discussed above.  The Board finds it especially instructive that the Veteran was awarded service connection for PTSD effective January 11, 2002, yet never filed a claim seeking service connection for hypertension at any time prior to his death.  Also, the Veteran's treatment records fail to show that he at any time believed that his PTSD caused or aggravated his hypertension.  Such records also do not show any medical opinions indicating any causal relationship between the Veteran's hypertension and his PTSD.  

In reaching this conclusion, the Board acknowledges the positive opinions from Drs. S.N. and D.S.  A noted above, Dr. S.N. felt that the Veteran's hypertension and secondary complications could have been exacerbated by the PTSD, while Dr. D.S. opined that it was possible that the Veteran's PTSD might have lead, in part, to his hypertension.  

However, the Board does not find these opinions probative because they are speculative.  See Bloom v. West, 12 Vet. App. 185, 187 [ (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinions that the Veteran's PTSD could have exacerbated hypertension and its secondary complications and that it might have led to hypertension are speculative and therefore, are not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  Thus, the Board finds that Dr. S.N.'s and Dr. D.S.'s opinions are of limited, if any, probative value and therefore, cannot be used to support an award of service connection.

The Board also acknowledges the positive opinions from Dr. P.F.  However, Dr. P.F. did not support his opinions with a rationale.  Although he opined that it was his belief that the Veteran's PTSD played a significant role in causing hypertension, he failed to explain why he had such belief.  Comparatively, the August 2010 examiner referred to what the Veteran's pertinent records showed as discussed above, and also referenced reviewing medical literature.  Thus, the Board finds that the negative opinions from the VA examiner are more probative than the opinions from Dr. P.F.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning is provided for the conclusions reached.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the competent and probative evidence of record fails to show that the Veteran's service-connected bilateral hearing loss, PTSD, and tinnitus caused his death or contributed materially or substantially to the cause of his death.  Regarding the Veteran's bilateral hearing loss and tinnitus, the appellant does not contend, nor does the evidence show, that those disabilities caused or contributed materially or substantially to the cause of his death listed as chronic kidney disease due to or as a consequence of hypertension.  Furthermore, in the October 2010 addendum opinion, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus less likely than not led to hypertension.  That opinion is uncontradicted.  For the reasons set forth above, the evidence fails to show that the Veteran's service-connected PTSD caused his death or contributed materially or substantially to the Veteran's chronic kidney disease and hypertension.  

The Board acknowledges the appellant's belief that the Veteran's death was related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the appellant's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

Regrettably, another remand of the issue of entitlement to accrued benefits, to include SMC based on the need for regular aid and attendance of another person, is necessary.  As discussed in the Board's July 2010 Remand, although a May 2008 statement of the case (SOC) included the criteria pertinent to the accrued benefit aspect to the appellant's claim, at no time during the current appeal--including the appealed November 2007 rating decision, the May 2008 SOC, or any of the subsequent supplemental statements of the case (SSOCs)--did the RO provide any discussion of the reasons for the denial of the appellant's accrued benefits claim.  

The AMC did not comply with the above directive necessitating yet another Board Remand in August 2011.  A review of the most recent SSOC issued in April 2012-and then reissued in May 2012 as the first one was returned to the AMC as having been undelivered to the appellant-again shows that a discussion of the reasons for the denial of the appellant's accrued benefits claim was not provided.  Consequently, the current issue of entitlement to accrued benefits must be sent back to accord the AMC the opportunity to provide a discussion of the reasons for the denial of the appellant's accrued benefits claim.  Stegall at 271 (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

In remanding this issue, the Board observes that, prior to his death, the Veteran filed a claim for SMC based on the need for regular aid and attendance of another person in August 2006.  The RO denied the Veteran's claim in a December 2006 rating decision.  Regarding accrued benefits, upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2011).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (emphasis added).

In this case, the Board finds that the issue of entitlement to SMC based on the need for regular aid and attendance of another person was a claim pending at the time of the Veteran's death in July 2007.  The December 2006 rating decision was mailed to the Veteran on December 19, 2006.  To appeal that decision, a notice of disagreement (NOD) with a determination by the agency of original jurisdiction (AOJ) must be filed within one year from the date that that agency mailed notice of the determination to him or her.  38 C.F.R. § 20.302(a) (2011).  

Thus, it is clear that the time period to file an NOD, and therefore to initiate an appeal of the denial of entitlement to SMC based on the need for regular aid and attendance of another person, had not yet expired when the Veteran passed away in July 2007.  Therefore, the Board concludes that such issue has not been finally adjudicated by VA on or before the date of the Veteran's death, which renders it a pending claim.  By filing a timely claim for accrued benefits in August 2007, the appellant was seeking entitlement to periodic monetary benefits to which the Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  As such, the Board concludes that, in adjudicating the issue of entitlement to accrued benefits, the AMC should consider the issue of entitlement to SMC based on the need for regular aid and attendance of another person, in addition to any other claims deemed pending at the time of the Veteran's death in July 2007.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to accrued benefits, to include entitlement to SMC based on the need for regular aid and attendance of another person.  If the benefit remains denied, the appellant and her representative should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, the applicable law and regulations pertinent to the issue remaining on appeal, and a discussion of the reasons for the denial of entitlement to accrued benefits, to include entitlement to SMC based on the need for regular aid and attendance of another person.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


